Citation Nr: 0518863	
Decision Date: 07/12/05    Archive Date: 07/20/05	

DOCKET NO.  00-20 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a panic disorder. 

3.  Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant and his mother


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, that denied the benefit sought on appeal.  
The veteran, who had active service from August 1988 to 
August 1991, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.  In December 
2003, the Board returned the case to the RO for additional 
development, and the case was subsequently returned to the 
Board.  



REMAND

A preliminary review of the record following a return of the 
case to the Board following the December 2003 remand 
discloses a need for further development.  In this regard, 
one of the purposes of the development requested was to 
attempt to obtain information that could possibly verify the 
stressful incidents the veteran reports he was exposed to 
during service.  The specific stressful events the veteran 
reports he was exposed to include a scud missile attack 
during the Persian Gulf War and crashes of aircraft while 
stationed at Fort Bragg, North Carolina.  

With respect to the aircraft crashes at Fort Bragg, the RO 
obtained information from a commercial internet website which 
appears to reflect that there were no aircraft crashes at 
Fort Bragg, North Carolina in the time period in question, 
specifically between April 1991 and August 1991.  However, it 
is not clear how the information contained on that commercial 
website was compiled, nor is it clear that it represents a 
complete list of all U.S. Armed Forces aircraft crashes.  In 
this regard, the Board notes that the list for 1991 contains 
one accident involving a U.S. Navy aircraft.  Since it is not 
clear the source of the information and whether it represents 
a complete listing of U.S. Armed Forces aircraft crashes, the 
Board is of the opinion that the RO should obtain information 
from the U.S. Armed Services Center for Research of Unit 
Records or other appropriate official service department 
entity to verify whether the veteran may have witnessed 
aircraft accidents while stationed at Fort Bragg, North 
Carolina between April and August 1991.  The Board notes that 
the record also appears to reflect that the veteran was 
stationed in Fort Bragg, North Carolina between January 1989 
and August 1990, and in a statement from the veteran received 
by the Board in June 2005, he reported that he had witnessed 
separate helicopter and airplane accidents in May and June 
1990.

With respect to the scud missile attack, the veteran 
testified at a hearing before the BVA in February 2003 that 
this occurred at an airport in Saudi Arabia that he 
frequented in connection with his service duties.  The RO 
obtained information from the Massachusetts Institute of 
Technology and centered its analysis on an attack that 
occurred in Dhahran that killed 28 U.S. military personnel 
and injured 98 more.  The RO apparently did so on the basis 
that the veteran related that there had been U.S. casualties 
and that attack appeared to be the only attack that resulted 
in U.S. service personnel being killed.  More recently, in a 
statement from the veteran received by the Board in June 
2005, he related that he came under mortar attack in March 
1991.

However, the veteran's proximity to any scud missile or 
mortar attacks has not been verified, and the Board is of the 
opinion that further information should be obtained regarding 
the veteran's units of assignment while in the Persian Gulf; 
the location of his unit while in the Persian Gulf; the 
duties the veteran performed while stationed in the Persian 
Gulf; and whether those duties would include resupply 
activities in connection with his military occupational 
specialty as an ammunition specialist.  In this regard, the 
Board had requested that the RO obtain portions of the 
veteran's personnel records from his National Guard unit that 
could assist in documenting the veteran's duties while in the 
Persian Gulf.  And while the record reflects that the RO 
requested such information from the veteran's National Guard 
unit in April and September 2004, the record does not reflect 
that the veteran's unit responded to the RO's request.  As 
such, the Board is of the opinion that an additional attempt 
should be made to obtain pertinent service personnel records, 
including performance evaluations for the period of time the 
veteran was in the Persian Gulf since such an evaluation may 
contain information concerning the veteran's service duties 
during the Persian Gulf War.

The Board is also of the opinion that the veteran should be 
afforded an additional VA examination in order to clearly 
delineate the nature of any currently diagnosed disorders and 
to obtain an opinion as to any possible relationship of those 
disorders to service.  In this regard, the Board acknowledges 
that the veteran was afforded a VA psychiatric examination in 
August 1997, but notes that the examiner specifically 
indicated that the veteran's claims file was not available 
for review.  Consequently, the examiner appears to have been 
unaware of a hospitalization of the veteran in April 1997, 
apparently contemporaneous with a period of active duty 
training.  As such, the Board is of the opinion that the 
veteran should be afforded a VA examination that includes a 
complete review of all pertinent records contained in the 
claims file. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  The case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:  

1.  The RO should once again request 
portions of the veteran's service 
personnel records that would document his 
records of assignment while serving in 
Southwest Asia during the Gulf War.  This 
should include a request for DA Forms 2 
and 2(a) and records pertaining to 
performance evaluations the veteran 
received for the period of time between 
August 1990 and April 1991.

2.  The RO should request verification of 
the stressful incidents the veteran has 
reported from the U.S. Armed Service 
Center for Research of Unit Records 
and/or other official custodian of 
service department records.  That 
organization should be specifically 
requested to investigate (1) whether 
there were aircraft accidents at Fort 
Bragg, North Carolina between January 
1989 and August 1990 and April and August 
1991; (2) whether the veteran would have 
been in proximity to a scud missile 
attack while stationed in Saudi Arabia 
between August 1990 and April 1991; and 
whether the veteran would have been in 
proximity to a mortar attack in March 
1991.  That organization should be 
requested to comment on the location of 
the veteran's unit to scud attacks which 
occurred during the veteran's service in 
Saudi Arabia between August 1990 and 
April 1991 and whether the veteran's 
military occupational specialty as an 
ammunition specialist would have 
necessitated convoy resupply missions 
that would have placed the veteran in 
proximity to a scud missile attack.  

3.  Following the development requested 
in the first two paragraphs, the RO 
should prepare a report detailing the 
nature of any stressor that it has 
determined is established by the evidence 
of record.  If no stressor has been 
verified, the RO should so state in its 
report and include that report in the 
claims file.  

4.  After completing the development 
requested in the first three paragraphs, 
the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders that may be present.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be performed.  The examiner is 
requested to review all pertinent records 
associated with the claims file including 
records of an April 1997 private 
hospitalization of the veteran for 
psychiatric treatment.  Regarding the 
claim for service connection for PTSD the 
RO should provide the examiner with the 
summary of any stressor described above, 
and the examiner should be instructed 
that only those events may be considered 
for the purpose of determining whether 
exposure to an inservice stressor has 
resulted in the current psychiatric 
symptoms.  The examiner should determine 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied and if the diagnosis of PTSD is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  The examiner 
should also comment on whether the 
veteran currently has panic and major 
depressive disorders, and if so, whether 
they are in any way related to the 
veteran's period of service, including 
his period of active duty training in 
April 1997.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file must be made available to the 
examiner for review in connection with 
the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with this current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


